United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-2096
                                ___________

Stephen M. Partin,                    *
                                      *
                   Appellant,         *
                                      *
      v.                              *
                                      *
Young, Dr., C.M.S. Staff Doctor,      *
Maximum Security Unit, ADC;           *
Loretta Engstrom, C.M.S. Office       * Appeal from the United States
Case Worker, Maximum Security         * District Court for the Eastern
Unit, ADC (originally sued as         * District of Arkansas.
Engstrom); John Byus, Director,       *
C.M.S. Health Care, Arkansas          *      [UNPUBLISHED]
Department of Correction; Larry       *
Norris, Director, Arkansas            *
Department of Correction; Max         *
Mobley, Deputy Director of C.M.S.     *
Health Care, Arkansas Department      *
of Correction,                        *
                                      *
                   Appellees.         *
                                 ___________

                          Submitted: September 24, 2002

                               Filed: October 8, 2002
                                ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________
PER CURIAM.

       Arkansas inmate Stephen M. Partin appeals the district court's* dismissal
without prejudice of Partin's 42 U.S.C. § 1983 denial-of-medical-care lawsuit.
Having carefully reviewed the record, we agree with the district court that Partin
failed to exhaust available prison administrative remedies for all his claims. See 42
U.S.C. § 1997e(a); Graves v. Norris, 218 F.3d 884, 885-86 (8th Cir. 2000) (per
curiam). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-